Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on May 16, 2021, in which claims 1, 10, and 18 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2011/0194678) in view of Promenzio et al. (US 8,406,234).
Regarding claims 1, 10, and 18, Lewis teaches a calling endpoint device (110), comprising: a processor to query telephone ([0017]); a data storage comprising a non-transitory data storage component accessible to the processor (data storage to store contacts, address book, call logs [0017]); a network interface connecting the processor to a network for communications thereon (network interface allowing user of device 110 to communicate to user of device 120 via the network [0018]-[0019]); and wherein the processor performs: initiating a request, for a first call to a called endpoint via the 
Lewis does not specifically receiving a second request, via the network, for a second call from a second calling endpoint, wherein the second endpoint is associated with a second identifier.

to transmit the out-of-band message to called communication device 108, proxy server 106 is configured to temporarily suspend one or more INVITE requests. By suspending the INVITE requests and using the out-of-band messages, proxy server 106 can send one or more simultaneous incoming call requests to a single destination, therefore, providing a means for a preferred call to be selected on called communication device 108 from the simultaneous incoming call requests… Simultaneous incoming call requests are two or more incoming call requests directed to a called communication device before the called communication device establishes a connection for one call (col. 4, lines 7-67). Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Promenzio within the system of Lewis in order to enabling the selection at least one of multiple, simultaneous incoming calls, on a called communication device without requiring extensive use of additional resources
Regarding claims 2, 11, 19, Lewis in view of Promenzio teaches all the limitations above. Lewis further teaches accepting one of the first call or the second call and discontinuing the other of the first call or the second call, further comprises accepting 
Regarding claims 3, 12, Lewis in view of Promenzio teaches all the limitations above. Lewis further teaches the processor determining the first identifier and the second identifier do not match, rejecting the second call ([0006]-[0008]).
Regarding claim 4, Lewis teaches the second identifier comprises caller identification (Caller ID) ([0022]).
Regarding claims 5, 13, Lewis in view of Promenzio teaches all the limitations above. Lewis further teaches the processor performs determining the first identifier and the second identifier match upon determining the data storage comprises a record identifying the second identifier with an alias that is a match to the first identifier ([0017]-[0018]).
Regarding claims 6, 14, Lewis in view of Promenzio teaches all the limitations above. Lewis further teaches the processor performs determining the first identifier and the second identifier match upon determining the first identifier comprises a telephone number and a dialing code and the telephone number matches the second identifier ([0017]-[0018] and [0021]-[0022]).
Regarding claims 7, 15, 20, Lewis in view of Promenzio teaches all the limitations above. Lewis further teaches the processor further performs: determining whether the called endpoint comprises an ability to perform the accepting of the second call and the discontinuing the first call ([0021]-[0022]); upon determining the called endpoint comprises the ability to perform the accepting of the second call and the discontinuing .
Allowable Subject Matter
Claims 8, 9, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643